Journal Entries (1831): Journal 4: (1) Motion to set aside assignment of errors overruled, plea to errors set aside *p. 460; (2) cause argued, submitted *p. 461; (3) proceedings below quashed *p. 466.
Papers in File: (1) Affidavit and petition for certiorari and supersedeas, allocatur; (2) bond for certiorari and supersedeas; (3) precipe for certiorari and supersedeas; (4) writ of certiorari and copy of affidavit; (5) writ of supersedeas and return; (6) return to certiorari; (7) subpoena duces tecum and return; (8) assignment of errors; (9) plea to errors.
1824-36 Calendar, MS p. 213.